Citation Nr: 1701778	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-20 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative changes.  

3.  Entitlement to a compensable disability rating for left knee chondromalacia.  

4.  Entitlement to a compensable disability rating for right knee chondromalacia.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, and March 1979 to June 1993.  He is the recipient of both the Combat Infantryman's Badge and Bronze Star Medal, with Valor Device.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

All issues other than entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

The Veteran's psychiatric disorders are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, currently diagnosed as PTSD and dysthymia, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for psychiatric disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2016).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) .

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim is based upon his reported stressors during his combat service in Vietnam and the Persian Gulf War.  He contends that he has psychiatric disorders as a result of those events.  As noted above, the Veteran's DD-214 indicates he received the Combat Infantryman's Badge, as well as the Bronze Star Medal with Valor Device.  As such, his in-service stressors are conceded.  

Initially the Board notes the Veteran submitted a clinical assessment from Psychological Counseling Services in September 2009; however, these records are not associated with the Veteran's electronic claims file.  Nonetheless, in a March 2010 rating decision, the RO acknowledged that the Veteran received a diagnosis of combat related PTSD from his private psychiatric provider.  Nonetheless, the RO dismissed this diagnosis as invalid, because the person who authored the clinical summary was not a licensed psychologist or psychiatrist.   The RO acknowledged, however, that a doctorate-level psychologist had "co-signed" the clinical assessment.  In this respect, the Board finds the diagnosis of PTSD is in fact valid, as the doctorate-level psychologist concurred in the diagnosis.  

In addition, the Veteran underwent a VA examination in December 2009.  That examiner found a diagnosis of dysthymia was warranted.  The examiner chronicled the Veteran's reports of significant chronic pain in his right shoulder and left hip, which the examiner also noted caused him to retire.  In conclusion, the examiner stated the Veteran's "dysthymia appears related to the degree to which vet can experience relief, or a lessening of his physical pain."  The Board observes the Veteran is indeed service-connected for his right shoulder and left hip disabilities; however, the above-noted March 2010 rating decision wholly failed to consider service connection for dysthymia on a secondary basis.  

Both the Veteran's treating clinician and the December 2009 VA examiner have determined he meets the diagnostic criteria for acquired psychiatric disorders.  The Veteran's treating clinician has also determined his PTSD is causally related to his in-service stressors.  Further, the VA examiner has indicated the Veteran's dysthymia is consequentially related to service-connected disabilities.  

In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorders.


ORDER

Entitlement to service connection for psychiatric disability, currently diagnosed as PTSD and dysthymia, is granted.


REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint, and the Veteran is service-connected for bilateral knee disabilities, such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent VA back and knee examinations in February 2016.  However, the VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  

In addition, this Board decision has awarded the Veteran service connection for an acquired psychiatric disorder, and the Veteran has reported occupational impairments resulting from this disability.  As such, an opinion must also be obtained, which addresses the functional impairments caused by each of the Veteran's service-connected disabilities.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    




Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine and bilateral knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

3.  In addition, obtain a medical opinion from an examiner with sufficient expertise to determine the impact each of the Veteran's service-connected disabilities have on his employability.  The electronic records should be made available to and reviewed by the examiner. Any indicated studies should be performed.

The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration. 

In addition, the examiner should comment as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

A complete rationale should be provided.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinion.

4.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


